DISMISS; and Opinion Filed November 20, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00104-CV

                           RICHARD PRENDERGAST, Appellant
                                         V.
                           FIVE TREES APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. Cc-17-06295-E

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                    Opinion by Justice Brown
       Appellant’s brief in this case is overdue. On May 24, 2018, after appellant failed to respond

to our inquiry regarding the reporter’s record, we ordered this appeal submitted without a reporter’s

record and appellant’s brief filed within thirty days. By postcard dated June 27, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned him that failure to file a brief and extension

motion would result in the dismissal of this appeal without further notice. To date, appellant has

not filed a brief nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 42.3(b), (c).




                                              /Ada Brown/
                                              ADA BROWN
                                              JUSTICE




180104F.P05




                                            –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 RICHARD PRENDERGAST, Appellant                     On Appeal from the County Court at Law
                                                    No. 5, Dallas County, Texas
 No. 05-18-00104-CV        V.                       Trial Court Cause No. Cc-17-06295-E.
                                                    Opinion delivered by Justice Brown. Chief
 FIVE TREES APARTMENTS, Appellee                    Justice Wright and Justice Evans
                                                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee FIVE TREES APARTMENTS recover its costs of this
appeal from appellant RICHARD PRENDERGAST.


Judgment entered this 20th day of November, 2018.




                                             –3–